523 F.2d 1046
90 L.R.R.M. (BNA) 2958, 77 Lab.Cas.  P 11,101
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.BERTON KIRSHNER, INC., Respondent.
No. 74-2022.
United States Court of Appeals,Ninth Circuit.
Sept. 23, 1975.

Charles P. Donnelly, Atty., N.L.R.B.  (argued), Washington, D. C., for petitioner.
Stuart P. Herman (argued), Beverly Hills, Cal., for respondent.
OPINION
Before WRIGHT and WALLACE, Circuit Judges, and POWELL,* District Judge.
PER CURIAM:


1
This is an application of the National Labor Relations Board (Board) for enforcement of its order against respondent.  The Board's decision and order are reported at 209 N.L.R.B. No. 170.


2
A review of the entire record shows the employer Berton Kirshner, Inc. was in violation of Section 8(a)(1) of the Act (29 U.S.C. § 158) in that it interfered with and coerced its employees in preventing a free and open union election.


3
The Board revised a portion of the Administrative Law Judge's decision and findings.  On April 4, 1974 its Decision, Order and Direction of Second Election was entered.


4
The Order will be enforced.



*
 Honorable Charles L. Powell, Senior United States District Judge, Eastern District of Washington, sitting by designation.  Judge Powell concurred in the opinion as written but died before it could be filed